UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-146883 Global Industries Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or organization) Primary Standard Industrial Classification Code Number 68-0659686 (IRS Employer Identification No.) 5405 Wilshire Blvd., Suite 265 Los Angeles, CA 90036 (Address of principal executive offices And zip code) (323) 330-9565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ Noo As of November 9, 2010, there were 10,800,000 shares of the issuer's common stock outstanding. Global Industries Corp. For the Three and Nine Months Ended September 30, 2010 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets as of September 30, 2010 (unaudited ) and December 31, 2009 F-1 Statements of Operations (unaudited) - For the three and nine months ended September 30, 2010 and 2009 and from Inception (April 18, 2002) through September 30, 2010 F-2 Statements of Cash Flows (unaudited) - For the nine months ended September 30, 2010 and 2009 and from Inception(April 18, 2002) through September 30, 2010 F-3 Notes to Unaudited Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. (Removed and Reserved) 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 10 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBAL INDUSTRIES CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) September 30, December 31, Assets Current Assets: Cash $ $ Other Current Assets - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable $ $ Shareholder advance Total Current Liabilities Total Liabilities Stockholders' Deficit: Common stock, $.001 par value, 25,000,000 shares authorized; 10,800,000 shares issued and outstanding Additional paid-in-capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements F-1 GLOBAL INDUSTRIES CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Three and Nine Months ended September 30, 2010 and 2009 And Period from April 18, 2002(Inception) through September 30, 2010 (Unaudited) Inception Three Months Ended NineMonths Ended through September 30, September 30, September 30, Expenses: General and administrative $ ) Net Loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted loss $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to financial statements F-2 GLOBAL INDUSTRIES CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Nine Months ended September 30, 2010 and 2009 And Period from April 18, 2002(Inception) through September 30, 2010 (Unaudited) Inception Nine Months Ended through September 30, September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in: Other Assets ) - ) Accounts payable ) Net cash used in operating activities ) ) ) Cash Flows From Financing Activities: Proceeds from shareholder advances Proceeds from sale of common shares - - Net cash provided by financing activities Net increase (decrease) in cash ) ) Cash at beginning of period - Cash at end of period $ $ $ Supplemental Cash Flow Information: Cash paid for interest $
